Case 20-06024-lrc     Doc 11   Filed 11/19/20 Entered 11/19/20 10:23:24   Desc Main
                               Document     Page 1 of 12




                     LTNITED STATES BANKRUPTCY COURT
                       NORTFIERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                                  CASE NUMBERS

 BU YONG KIM,                                           BANKRUPTCY CASE
                                                         19-62423-LRC
       Debtor


 WILLIAM      J.   LAYNG, IR.                            ADV. PRO. NO.
 Chapter 7 Trustee for the Estate   of                   20-6024-LRC
 Bu Yong Kim,

        Plaintiff,

 VS.
                                                         IN PROCEEDINGS
 LTNITED WHOLESALE MORTGAGE                              UNDER CHAPTER OF
 and NATIONSTAR MORTGAGE, LLC                            TTIE BANKRUPTCY
 dtblaMR. COOPER,                                        CODE

        Defendants.



              REPLY TO               NSE TO MOTION TO DISMISS


       COMES NOW United Wholesale Mortgage ("United") and Nationstar

Mortgage , LLC dlbla     Mr. Cooper ("Nationstar"), collectively referred to herein   as


 "Defendants" and do hereby file this their Reply to Response to Motion to Dismiss.
Case 20-06024-lrc     Doc 11     Filed 11/19/20 Entered 11/19/20 10:23:24            Desc Main
                                 Document     Page 2 of 12




     RESPONSE TO ARGUMENT AND CITATION                                   F'AI]THORITY

      A. Comoliance with          .c.G.A. 44-14-61:


      In this action the Court is called on to determine whether the jurat reflected

on the signature portion of the Security Deed satisfies the requirements of the

Georgia recording statute. While the Trustee selectively edits the signature and

witness section of the Security Deed, the actual evidence of the terms of the

execution are depicted below:

              TN   wITHSSS                 Ssrrcu,erlut rigurd rnd staled lhit Stcurilylnsmlmcn:-

                                                   *a'f-*t"+     7
                                      srll *
                                             l2-                     7
                              aoHG              bsxg     -

      *   B$nx$Wtlt   - Hlx$llnfi g SfM'           Dr$E *
      Signed, scalcd nnd delivcrsd iu rhc prtsencc of:




                                                   2
Case 20-06024-lrc              Doc 11              Filed 11/19/20 Entered 11/19/20 10:23:24                                    Desc Main
                                                   Document     Page 3 of 12




   010{tgt{G{                                                                                                 rzrtaelti'

   ,...,,   ,,..,,,,,   *-.,        ,,   , lrrrfilrronltlrl,lr:rrqvllrtnonlrdsmall!,..,    *,-,,,, ,-, ,.        .   ,,


   STATEOT

   COUNTY OP61wINNE!'I

   Ttisrccordwrsatt€stcdb€f,orum.oo,                l*{}t       f itLk           ,,--, ,, byBU ISNG Kll( ttlilNng          I
   il;ii"*-rrr pr*ru io me or the   bge ie   of sariririrwy evHsnro tc bc tho person(r)       *}o   rppcarcd beforc me'
              Personally Knowt
   or
                                                                         .&{'?t^    f.    h,*. t (lt.l-t
                                                                            f. Flr.- tl*{f1




                                                                 $TAIE




   MOtrTC         GE LOAN ORIOINATOR           so.roox clfittlc
   NANONWIDE MORTGA63 LICBNSINC SYSTEM
   nMls s 600?8
   MORTOACE IOAN ORIG:NATION COMTA}IY 8CS f,IltA}ICIfiI,
                                                                                                               I.IUMSER
   NATIOI,IWIDB MORTOACE LICENSII.IC SYSIEM AND
   NULS       f
            60025


   lionroecu roAN         0RIGTNATTON COMPANy (CSeD$oR)         vsrtrD _qfg-*lE xoRlcle&
   ii*iibliwrur *onrs*cg                 iiCENstNc sYsTEM AHD REcIsrnY IDENrtFIcArloN NUMBER
   Ntils S 3033



            Atthough reflecting each element necessary to satisff the recording statute,

the Trustee asks the Court to disregard the words at issue as meaningless. The

Trustee takes a course of studied avoidance to ignore the clear language reflected

above which meets the requirements                                      of O.C.G.A. $44-14-61 which provides: In

order to admit deeds to secure debt or bills of sale to secure debt to record, they




                                                                             J
Case 20-06024-lrc   Doc 11   Filed 11/19/20 Entered 11/19/20 10:23:24         Desc Main
                             Document     Page 4 of 12




shall be signed by the maker, attested by an fficer     as   provided in Code Section 44-

2-I5, and attested by one other witness.

      The Trustee rests his entire case on the conclusion "the Security Deed

expressly defines the act of the official witness as an acknowledgment, by saying the

"Space Below this Line for Acknowledgment". However, the language of the

document does not support this conclusion. The words actually used in the pre-

preprinted portion of the form does not "define" the language which follows as an

"acknowledgment" nor is      it   referential to the previous version of the Georgia

recording statute which permitted the recording of a deed by "acknowledgement".

The language of the signature block could not have been intended as                    an


"acknowledgment" as contemplated by the former version of O.C.G.A. 44-14-33.

This is true for two reasons: First, to effectuate an "acknowledgement" under the

prior Georgia law, there would have hadto be a secondunoffrcial witness. The form

provides no signature line for such   a   witness. Second, the language of the jurat does

not indicate that the witnesses are appearing to veriff a previously             executed

document; which     is the essence of an acknowledgment. By contrast the text

appearing before the witness signatures clearly reads "signed sealed delivered in the



                                              4
Case 20-06024-lrc           Doc 11   Filed 11/19/20 Entered 11/19/20 10:23:24      Desc Main
                                     Document     Page 5 of 12




presence of:" The Trustee places form entirely before substance where he grabs an

out of context word which so clearly contrasts with the actual recital ofthe witnesses.


       The text of the jurat is in fact precisely as mandated by the authority relied on

by the Trustee; for instance the reference to Pindar's Georgia Real Estate Law and

procedure   $   1   9   :63 which admits that the most common form of an attestation "recites

that the witness saw the maker sign, or that he signed in their presence". The specific

language employed             in the Security Deed recites the maker of the Security Deed

appeared before the Notary and was "attested           to" before the offlrcial witness'


       The Trustee cites to no specific authority wherein the pre-printed reference to

the word "acknowledgment" under these facts would render                         ara otherwise


unambiguous attestation invalid. Nor does the Trustee direct the Court to any

general rules of interpretation which would support his disjointed argument.


       The rules of construction do not support the Trustee's argument. Although the

 language of the official witness block is unambiguous, to the extent the Trustee

 contends the pre-printed word "acknowledgement" is to be read in the context of the

 official witness signature, this does not defeat the assertion that the language of the

 witness block rendered the Security Deed in recordable form. To the contrary, when


                                                   5
Case 20-06024-lrc    Doc 11    Filed 11/19/20 Entered 11/19/20 10:23:24        Desc Main
                               Document     Page 6 of 12




construction is necessary, "[c]ourts    will always construe     an official document or

official act so as to give effect to it, if it can be done consistently with the act and the

rules of construction. SeeGloverv. Cox,I37 Ga.684(I9I2). ("Thepointisnotthat

the public or the person interested is concluded by the inference, because aliunde

evidence is allowable to show that the deed was not property attested for record, but

whether the deed bears on its fact facts authorizing the inference that it was properly

executed of record".) Put another way, the mere need for construction does not

constitute a patent defect invalidating the recording of an instrument.


       The Trustee then muses "Though         it is unclear what the notary public      was


attempting to certiff, ultimately,    it is inelevant, because this phrasing does not
supply the Security Deed with the missing official witness". (Response pages 11 and

 IZ). A plain reading of the instrument renders the Trustee's                   conclusion

unsupportable. The language recited above could no more clearly reflect the fact

that the Security Deed was "signed sealed and delivered in the presence             of'   the


unofficial and official witnesses. This conclusion is further supported by the plain

language of the simultaneously executed and recorded Closing Attorney's Affidavit,

 discussed below. There is no reasonable alternative interpretation to suggest that the

 instrument was not executed and duly recorded in accordance with Georgia law
                                              6
Case 20-06024-lrc   Doc 11   Filed 11/19/20 Entered 11/19/20 10:23:24      Desc Main
                             Document     Page 7 of 12




governing constructive notice. The Trustee's conclusion that the above "does not

prove that the notary witnessed the Kims execute the Security Deed" simply ignores

the facts of the case. In the end the Trustee cites to no legal authority which renders

the language employed in the witnessing portion of the Security Deed as invalid.

For these reasons alone, the action must be dismissed.


      B.   Constructive Notice and the Application of O.C.G.A. S44-2-18:


      While the face of the Security Deed reflects fulI compliance with O.C.G.A.

$44-14-6I, even assuming arguendo that it does not, the Security Deed was properly

recorded pursuant   to O.C.G.A. $44-2-18. The Trustee does not dispute that the

following instrument was recorded contemporaneously with the Security deed:




                                           7
Case 20-06024-lrc               Doc 11       Filed 11/19/20 Entered 11/19/20 10:23:24                                 Desc Main
                                             Document     Page 8 of 12




   0lt{gl6{fl                                                                                              lll?1f68r9


                                     CLOSTNC ATTORNS.Y'S AITID,AVTT
   Bcforo lhc tndcnigned s1€sting gfllcpy personslly rppcared llrs undergignsd closing u|tottl0yt whc, having bean
   lint duly sworn r*ording lo lrrr, thl6l   und€r oath us fEllo',ttg:

   lncloslngthcabaveloan.butpriorto*tlcxcculicnofthsDcsdto$ecurcDebland{il|livtrofthcBgrrowgr.s
   ii"f,rt; Ui rf,r Uonowsr(si, I nviswsd with und cxplelmd lo lhc Bonower{s} lhc ltml$ tnd provisions of thc Dctd
   lo Sriu* Urtr*O purrirutu*y $c provirionr thircof outhorlrila, tlrc Ltnder lo rcll thc secumdpropcrty by
                                                                                                                 a

                                                     together with the xWsivet of Bonowet's Ritlls" *nd infomedlhe
   oonjuai.i"l forsclogrirc undcr n lorrrir of sate,
   gorio*sqs) of Bonowldr righti undcr the Conrtitulion of thE Stne of Oeorgio-ond tht Conrtihttio$ 0f tbe U{ited
   Srnt" i* ,irrirr und u judicinihcnring prior to rucb fortchsurs in the abscnca af r lnowing, lntenliurl and wllllrtg
   oootrurtuat wiver bi Bonowulr) of Bonovcr'r rtghts, Altcr sald rcvis\v $ilt lnd axplenrtiou lo Ectrower(l},
   Bo6swsr(s) *xecutsil $c Decd is Sscure Selt rnd "rilsivor pf $orrswstts t'lghtsJ

                                                     tbc Borrow*(s), it k mY oPinion tlns Scnowcr(s) knowingln
                                                     of Borrs*,efs constitutiwot righls lo rtotisa pndjudicisl hcsrisg




   Clssing


   Sworo to glld sublcribcd   ltforc ue   on kc.41, t*J,

             Plblic

   MyConnlsrion




         Hyeon Kim was the official witness to the Security Deed and we can see from

the matching signature above, that he was the witness to the                                      Affidavit. There is also

no dispute that Mr. Kim was therefore a "subscribing witness" as contemplated by

O.C.G.A. 544-2-lS. The case of Scarver v. Pingora Loan Servicing Qn re

Lindstrom), 608 B.R. 283 (Bankr. N.D. Ga. 2019) relied on by the Trustee is

 illustrative on this point. In Lindstrom,the Court, relying on Black's Law Dictionary
                                                                         8
Case 20-06024-lrc         Doc 11   Filed 11/19/20 Entered 11/19/20 10:23:24        Desc Main
                                   Document     Page 9 of 12




found thal a"subscribing witness", as "someone who witnesses the signatures on an

instrument and signs at the end of the instrument to that effect". Mr. Kim signed on

both the Security Deed as having been "in the presence          of'   the borrowers' execution


of the Security Deed, and is the same person who signed the Affrdavit. As such, the

Affidavit, to the extent it is even necessary, cures whatever defects the Trustee

contends exist with the attestation of the Security Deed and thus warrants dismissal

of the action.


       The decision in In Re Lindstrom does not support a finding for the Trustee in

this case. In fact the rationale in the Lindstrom case relating to the application of

O.C.G.A. 44-2-t8 strongly suggests          a   ruling in favor of the Movant.


        The facts in Lindstrom were materially different from those in this action. In

Lindstromthe security deed was signed by the borrower on AugusI I0,20I5, and an

unofficial witness on the same date. Thereafter the instrument includes a "notary

acknowledgement" dated August 15,2OL5 signed by Elliott Smith ("Smith"). A

Closing Attomey's Affidavit signed by Smith was also contemporaneously recorded

with the security deed. In addition, Smith signed the Rider/Waiver of Borrower's

Rights which was incorporated by reference in to the security deed. The borrower

 later filed   a   petition in bankruptcy and an adversary action was initiated alleging that
                                                   9
Case 20-06024-lrc   Doc 11     Filed 11/19/20 Entered 11/19/20 10:23:24    Desc Main
                              Document      Page 10 of 12




the security deed was defective due to a lack of signature of an attesting witness and

therefore its recordation failed to provide constructive notice to subsequent bona fide

purchasers, making it avoidable under 11 U.S.C. $5aa(aX3).


        In considering whether Smith's execution of the closing attorney's affidavit

satisfied the requirements of O.C.G.A. 44-12-18, the Court considers the opinion

relied on by the Movant; Gordon v. Terrace Mortgage Co. (In re Kim), 57L F. 3d

 1342   (2009). In that   case the Court concluded that the language    in the closing

attorney,s affidavit was sufficient, along with the signature of the closing attorney,

to satisff the requirements of O.C.G.A. $44-2-18. In Kim, the affidavit contained

the following phrases:    "I reviewed with and explained to the Borrower(s)   the terms


and provisions" .   . . and "after said review with and explanation to Borrower(s),

Borrower(s) executed the Security Deed and 'Waiver of Borrower's Rights". The

language in the closing attorney's affidavit in the present case is exactly the same as

in Kim.


        The Court in Lindstrom however denied the application of O.C.G.A. 944-2-

 18 for two reasons; neither of which apply to the present action. First, the Court

 distinguishes the language in the closing attorney's affidavit. The language of the

 affidavit in the Kim decision is recited above. By contrast, the affidavit in Lindstrom
                                           10
Case 20-06024-lrc    Doc 11    Filed 11/19/20 Entered 11/19/20 10:23:24   Desc Main
                              Document      Page 11 of 12




recited that   "I or a representative of the firm reviewed with and explained to the
borrower(t) . . . After said review with and explanation to borrowers(s), Borrower(s)

executed the Security Deed and Acknowledgement and Waiver              of Borrower's

Rights". Based on the "or arepresentative of the firm" language the Court concluded

that   was        plausible that another representative of the firm and not Mr. Smith,

explained the terms     of the Security Deed and the Rider to the Borrower        and


witnessed the execution of the Security Deed". No such language is found in the

Closing Attorney's Affidavit in the present action. Second, the Court found that the

attestation page lacks Smith's signature entirely. Again, this fact distinguishes the

present case which includes the closing attorney's signature as having witnessed the

execution of the Security Deed. Based upon the facts as admitted, to the extent that

the Court does not find that the Security Deed meets the requirements of O.C.G.A.

 544-4-6l,thatit is nonetheless deemed duly recorded in accordance with O.C.G.A.

 544-2-18 and as supported by the 1lth Circuit's ruling in Kim.




                                           ll
Case 20-06024-lrc      Doc 11    Filed 11/19/20 Entered 11/19/20 10:23:24   Desc Main
                                Document      Page 12 of 12




           Respectfully submitted this 19th day of November,2D20.

                                              WussuaN PC


                                              Jarrnnv H. Scuwanzn
                                              Jeffrey H. Schneider
 3500 Lenox Road, 4th Floor                   Georgia Bar No. 629545
 One Alliance Center
 Atlanta, Georgia 30326                        Counselfor Defendants
 404-926-4500
 jeffs@weissman.law

5453.997




                                             t2
